Citation Nr: 1434820	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  07-10 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral foot disorder, to include a dermatological disorder claimed as jungle rot.

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to October 1965, with subsequent periods of active duty for training (ADT) with the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In January 2011, the Veteran was afforded a hearing at the Central Office before the Acting Veterans Law Judge (AVLJ) rendering the determination in these claims.  A transcript (Transcript) of the hearing has been associated with the record.

These issues were remanded by the Board so as to obtain records from the Social Security Administration (SSA), as well as to verify an in-service PTSD stressor, in April 2011.  The Board finds that the Appeals Management Center (AMC) substantially complied with the remand orders, as SSA records have been associated with the VA claims file and the Veteran's in-service PTSD stressor was confirmed.  As such, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of whether new and material evidence has been received sufficient to reopen claims for entitlement to service connection for a bilateral foot disorder and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision dated in August 2003, the RO denied entitlement to service connection for hepatitis C.  The Veteran was notified of the denial by letter dated in September 2003, including his appellate rights, but he did not file an appeal.

2.  Evidence received since the August 2003 rating decision, while new, fails to raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for hepatitis C. 


CONCLUSIONS OF LAW

1.  The unappealed August 2003 rating decision that denied service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the August 2003 rating decision is not new and material; the claim for entitlement to service connection for hepatitis C is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In the instant case, the Veteran was provided general notice concerning the criteria to establish service connection in a January 2006 letter.  In that letter, the RO advised the Veteran of the basic criteria necessary to prevail on his claim, and explained VA's duties to assist him in obtaining evidence relevant to the claim.  He was advised to identify any evidence relevant to his claim and that VA could assist him in obtaining any relevant evidence.  He was also advised generally of the way VA assigns disability ratings and effective dates should the underlying claim be granted.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Here, the January 2006 letter provided adequate notice of what constitutes material evidence in the case at hand, which met the directives of Kent.  

The Board also concludes VA's duty to assist has been satisfied.  While the issues pertaining to a bilateral foot condition and PTSD are remanded below, so as to obtain relevant evidence in possession of VA, no additional evidence which may aid the Veteran's claim or might be pertinent to the bases of the claim remains outstanding.  In fact, the Veteran himself indicated that no additional VA treatment reports exist relevant to his hepatitis C claim, as that disorder is not severe enough at this time to require VA treatment.  See Statement, October 8, 2012.  SSA records have been associated with the VA claims file, and a September 2006 Formal Finding indicated that VA treatment reports 1975, 1975, and 1985 are unavailable.  As such, the duty to assist requirement has been satisfied.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a medical examination has not been performed, or medical opinion obtained, with respect to the Veteran's claim for service connection for hepatitis C.  However, the Board finds that the evidence of record fails to demonstrate any link between any claimed disorder and his military service, to include as the result of in-service use of clippers and razors, as discussed in detail below.  As such, a remand for an examination and/or opinion is not necessary to decide the Veteran's claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between a current disability and service.)  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran has claimed entitlement to service connection for hepatitis C.  He contends that this disorder is the result of sharing razors and clippers with other servicemen during field exercise weeks as part of his ADT.  See Statement, August 2002.  The Veteran also asserted that he was splattered with blood when a fellow serviceman shot himself during his period of active service, and that he had a "quite superficial" cut on his finger at the time.  See Transcript, p. 13.

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98- 110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the re-use of needles for tattoos, body piercing, and acupuncture.  See VBA Fast Letter 04-13 (June 29, 2004).

Pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO originally denied the Veteran's claim in August 2003 because the evidence of record failed to demonstrate an in-service incident had resulted in hepatitis C.  Further, the RO noted that evidence of record demonstrated multiple hepatitis C risk factors following separation, and that service treatment records did not provide supporting evidence of any in-service risk factor.  The Veteran did not appeal the rating decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of additional private treatment records, SSA records, VA treatment records, statements from the Veteran, and the Veteran's Board hearing transcript.  While SSA, VA, and private treatment reports were reviewed, these records do not provide a medical link between service, to include ADT, and hepatitis C.  

The Veteran's primary contention in this case is that he was exposed to hepatitis during a period of active duty or ADT when he was forced to share razors and/or clippers with other servicemen.  During his Board hearing, the Veteran testified that he was splattered with blood when a fellow soldier killed himself in close proximity, and that he had a superficial cut on his hand at that time.  Unfortunately, while evidence associated with the file since the prior, final decision indicates a current diagnosis of hepatitis C, there is no evidence to show that such diagnosis was the result of either in-service incident.  Further, while the suicide incident in question has been confirmed in conjunction with another claim, evidence (beyond the Veteran's own statements) does not indicate that the Veteran was splattered with blood at that time, or that he had a superficial cut on his hand at that time.

Instead, VA treatment reports provide accounts of the Veteran's extensive use of heroin since separation from active service.  In February 2008, the Veteran indicated that he had been using heron twice per week, and the most recent time was that very morning.  The Board notes that post-service risk factors were previously addressed in the August 2003 rating decision.

In summation, there is no medical evidence of record linking hepatitis C to the Veteran's period of active duty or any subsequent period of ADT.  As to the Veteran's statements in support of his claim, to include his hearing testimony, the Board has examined these documents and finds these statements to be cumulative of his previous contentions, and the evidence submitted does not establish or help to establish that any incident in service resulted in his current hepatitis C diagnosis.  There is simply no evidence of record, to date, to support the Veteran's contentions that is new and material.  VA and private medical records do not support any direct link to service for hepatitis C, or any relationship to alleged blood splatter or the sharing of razors or clippers.  In contrast, VA treatment reports associated with the file since the prior, final decision indicate decades of heroin use to include intravenous injection.  Even if the Board were to presume such in-service exposure, which it explicitly does not, there is no medical evidence of record linking any such exposure to his claimed condition.  

As noted, evidence is material only if it is relevant to and probative of an issue that was a specific basis for denial of the last final disallowance.  While there is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim, in the absence of any new evidence to show that the Veteran's hepatitis C is linked in any way to his period of active service, or subsequent ADT, new and material evidence has not been received which addressed any basis for the prior, final decision.  Therefore, the claim for entitlement to service connection for hepatitis C is not reopened.



ORDER

New and material evidence has not been received sufficient to reopen the claim for entitlement to service connection for hepatitis C; reopening of the claim is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claims, pursuant to the duty to assist, the appeals must be remanded once again for further development following the receipt of additional statements from the Veteran.  

The Veteran indicated in April 2012 and October 2012 that outstanding VA treatment reports may exist which have not been associated with the claims file.  Specifically,  in letters dated April 4, 2012, and October 12, 2012, the Veteran indicated that he was in receipt of current VA treatment for a disorder of the bilateral feet (involving the skin), as well as for PTSD.  Regarding PTSD treatment, he went so far as to state the specific building within the North Chicago VA Medical Center (VAMC) in which he received said treatment.  

Following a review of the paper and electronic records, the Board notes that the record does not contain VA treatment reports later than October 2009.  In cases such as these, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  Therefore, on remand, the RO/AMC should associate with the claims file all existing records of VA treatment, from any appropriate VA facility, from October 2009 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall attempt to obtain and associate with the Veteran's claims file any outstanding VA outpatient treatment records dated from October 2009 to the present from any appropriate facility.  

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  

2.  If, and only if, a current diagnosis for either PTSD and/or a foot disorder is found within newly-acquired VA treatment records, schedule the Veteran for a VA examination in the appropriate specialty or specialties to determine his correct diagnosis(es).  The claims files should be provided to the examiner(s) in connection with the examination(s).  All necessary studies or tests are to be accomplished. 

In the case of PTSD, to include whether he has a current diagnosis of PTSD under the criteria as set forth in DSM- IV, the AOJ should provide the examiner with a summary of the verified stressor in this case (as well as any evidence pertaining to changes in behavior at the time any claimed personal assault, if appropriate).  

If, and only if, a diagnosis of PTSD or a bilateral foot disorder is found, the examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the current diagnosis was caused or aggravated by his service. The report(s) of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  Following a review of all evidence obtained pursuant to this remand, the claims should be readjudicated.  If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. L. DOUGLAS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


